ON APPLICATION EOR REHEARING.
Moore, J.
This is an application for a rehearing of the case reported at page 101, ante. After this case was commenced, but before it was decided, the opinion in Hughes v. Jordan, 118 Mich. 27, was handed down. The purpose of this application is to have the case remanded, so it may be shown that Macfie, through whom Mr. Burchard obtained his title, did not pay the taxes then a lien upon the land when he obtained his deed, so as to bring the case within Hughes v. Jordan.
The petition which is the basis of the motion shows that Macfie did not buy the land at the office of the auditor general, at private sale, as section 84, Act No. 206, Pub. Acts 1893, provides may be done, but he bid it off at a public sale made by the county treasurer under the provisions of section 79 of said law. Sections 80, 81, and 82 provide what shall be done by the purchaser, the county treasurer, and the auditor general, under such circumstances. In none of these sections is it required that, before the purchaser at a public sale made by the county treasurer shall be entitled to his deed, he shall be required to pay all taxes then a lien on the land. Section 84 requires the payment of all taxes then a lien upon the land, where the purchase is made at private sale at the office of the auditor general. Its provisions and the case of Hughes v. Jordan, supra, do not apply to this case.
The application for a rehearing is denied.
The other Justices concurred.